Citation Nr: 9931673	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hair loss as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for bloody gums as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for loss of weight as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for loss of vision as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

8.  Entitlement to service connection for post-traumatic 
stress disorder.

9.  Entitlement to a total disability rating for non-service 
connected pension.

REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1983 to 
October 1991.  The veteran served in the Southwest Asia 
theater of operations from December 16, 1990 to April 29, 
1991.

The issues on appeal concerning symptoms of hair loss, bloody 
gums, rash, weight loss, loss of vision, diarrhea, and post-
traumatic stress disorder (PTSD) arise from a December 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The issues 
concerning respiratory symptoms and a non-service connected 
pension arise from a October 1994 rating decision of the RO 
in Philadelphia, Pennsylvania.  The veteran testified at the 
RO before a local hearing officer in July 1995.  In May 1997, 
the claims file was transferred from the Philadelphia RO to 
the RO in Hartford, Connecticut. 

The Board of Veterans' Appeals (Board) notes that in a July 
1997 rating decision, the RO, in pertinent part, denied 
service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness.  In an August 1997 
supplemental statement of the case, the RO again referenced 
this issue.  On a cover letter to the supplemental statement 
of the case, the RO advised the veteran that he had 60 days 
to perfect his appeal on issues for any issue which was not 
previously included in a substantive appeal.  While the 
veteran had not previously referenced the issue of service 
connection for fatigue on a substantive appeal, he also did 
not file a substantive appeal on this issue within 60 days of 
the August 1997 supplemental statement of the case.  Although 
the issue of service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness has been 
certified as being on appeal, the referenced procedural 
history reflects that this issue is not currently before the 
Board on appeal, and therefore it will not be further 
discussed.

The Board further notes that in his March 1993 claim form, 
the veteran appeared to seek service connection for, in part, 
insomnia as a chronic disability resulting from an 
undiagnosed illness.  During his July 1995 local hearing, the 
veteran appeared to be seeking service connection for nausea, 
vomiting, elevated blood pressure, joint pain, chest pain, 
and memory problems, all as chronic disabilities resulting 
from an undiagnosed illness.  To date, the RO has not made a 
formal determination on these claims.  Since these matters 
have not been developed or certified for appeal, and inasmuch 
as they are not inextricably intertwined with the issues now 
before the Board on appeal, they are referred to the RO for 
initial consideration.


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Gulf War.

2.  The veteran has been diagnosed as having alopecia; his 
allegation that his hair loss symptoms result from an 
undiagnosed illness is not supported by evidence which would 
render the claim plausible.

3.  The veteran has been diagnosed as having gingivitis; his 
allegation that his symptoms of bloody gums result from an 
undiagnosed illness is not supported by evidence which would 
render the claim plausible.

4.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to weight loss is 
not supported by any medical evidence that would render the 
claim plausible.

5.  The veteran has been diagnosed as having compound 
hyperopic stigmatism; his allegation that his symptoms of 
vision loss result from an undiagnosed illness is not 
supported by evidence which would render the claim plausible.

6.  The veteran's allegation that he currently has symptoms 
of diarrhea which are related to an undiagnosed illness is 
not supported by any medical evidence that would render the 
claim plausible.

8.  The veteran's allegation that he currently has 
respiratory symptoms which are related to an undiagnosed 
illness is not supported by any medical evidence that would 
render the claim plausible.

9.  The veteran's claim concerning service connection for 
PTSD is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for hair 
loss as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

2.  The claim of entitlement to service connection for bloody 
gums as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

3.  The claim of entitlement to service connection for skin 
rash as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

4.  The claim of entitlement to service connection for weight 
loss as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

5.  The claim of entitlement to service connection for loss 
of vision as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

6.  The claim of entitlement to service connection for 
diarrhea as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

7.  The claim of entitlement to service connection for 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

8.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
September 1983, the veteran was examined for enlistment 
purposes.  Prior to this examination, the veteran denied any 
history of eye, ear, nose, or throat trouble, chronic or 
frequent colds, severe tooth or gum trouble, sinusitis, hay 
fever, skin disease, tuberculosis, asthma, shortness of 
breath, pain or pressure in chest, chronic cough, frequent 
indigestion, stomach, liver, or intestinal trouble, recent 
gain or loss of weight, or frequent trouble sleeping.  Upon 
examination, the veteran's head, face, neck, scalp, nose, 
sinuses, mouth, throat, eyes, lungs, chest, abdomen, viscera, 
and skin were normal, as were neurologic and psychiatric 
examinations.  

In December 1983, the veteran sought treatment in an 
emergency room setting after having been elbowed in his right 
eye.  An examination revealed mild periorbital swelling on 
the right with ecchymosis.  The assessment/diagnosis was 
contusion of the right eye.  In August 1984, the veteran 
sought treatment after the gradual onset of right eye pain.  
Following an essentially normal eye examination, the veteran 
was noted to have elevated intraocular pressure and a history 
consistent with glaucoma.  

In January 1985, the veteran sought treatment for possible 
penile warts.  Upon examination, it was noted that the 
veteran had a noticeable irritation on the head of his penis.  
The assessment was rule out venereal disease, possible 
venereal warts.

In July 1986, the veteran sought treatment for a rash on his 
neck, which had been present for three days.  He denied 
having had any contact dermatitis or contact with any plants.  
The veteran did apparently have pimples which had erupted 
into dermatitis.  An examination revealed an area of 
approximately 3 cm. of grossly discolored pustules and 
blisters which were crusting and oozing fluid.  The 
assessment was unknown dermatological complaint.  A 
subsequent examination was followed by an assessment of 
folliculitis secondary to herpetic eruption.  The next day, 
the rash on the right side of the veteran's neck was examined 
again, and he was assessed as having probable herpes zoster.  
Subsequently in July 1986, the veteran was again examined for 
lesions on the right side of his jaw, and he was assessed as 
having pseudofolliculitis barbae.  

In October 1986, the veteran was seen in an emergency room 
setting after reporting that dust was irritating his left 
eye.  The veteran apparently left the emergency room without 
seeking further treatment.  In November 1986, the veteran 
sought treatment for a rash of unknown origin on the back of 
his shoulder and the inside of his thigh, which had been 
present for five days.  The veteran also complained of 
itching and pain.  An examination revealed, in part, 
erythematous maculopapular eruptions on the right axilla.  
The assessment was irritant dermatitis possibly due to soap 
or antiperspirant.   

A chest X-ray was ordered in April 1987 after the veteran 
complained of, in part, rales.  The X-ray revealed a small 
patch of infiltrate anterior lower chest overlying heart on 
lateral view, which was difficult to localize but probably 
resulted within the lingula, left upper lobe.  There was no 
evidence of pleural effusion and the diaphragm was smooth and 
intact.  In October 1987, the veteran continued to seek 
treatment for a rash on his thigh, abdomen, and penis.  He 
was assessed as having tinea "spire" and yeast "spire."  
The veteran continued to seek treatment for an outbreak of 
folliculitis on his neck and cheeks in November 1987.  This 
condition appeared to be resolving by December 1987.  

In May 1988, the veteran sought treatment after he had been 
poked in the right eye while playing basketball.  Following 
an examination, the impression was abrasion and contusion of 
the right eye.  In July 1988, the veteran continued to seek 
treatment for a rash on his groin area.  In September 1989, 
the veteran sought treatment for an acne problem, which he 
stated was present on his scalp.  Following an examination, 
the assessment was back acne and right underarm eczema.  In 
September 1989, the veteran sought outpatient treatment for a 
one-day history of diarrhea.  He stated that there was a 
burning sensation in his stomach.  Following an examination, 
the veteran was assessed as having diarrhea.  A chest X-ray 
conducted in January 1990 revealed clear lung fields with no 
evidence of active inflammatory disease.  In June 1990, the 
veteran sought treatment for a possible left eye infection.  
An examination was normal.  

Prior to an examination in June 1990, the veteran denied any 
history of eye, ear, nose, or throat trouble, chronic or 
frequent colds, severe tooth or gum trouble, sinusitis, hay 
fever, skin disease, tuberculosis, asthma, shortness of 
breath, pain or pressure in chest, chronic cough, frequent 
indigestion, stomach, liver, or intestinal trouble, recent 
gain or loss of weight, or frequent trouble sleeping.  Upon 
examination, the veteran's head, face, neck, scalp, nose, 
sinuses, mouth, throat, eyes, lungs, chest, abdomen, viscera, 
and skin were normal, as were neurologic and psychiatric 
examinations.  The veteran's height was 65 inches and his 
weight was 140 lbs.  His vision was 20/20 bilaterally.  

On an outpatient treatment record dated in May 1991, 
completed following the veteran's service in the Saudi 
Arabia, it was noted that the veteran had denied any symptoms 
of, in part, diarrhea.  On an "Army Physical Fitness 
Scorecard" included in the veteran's service medical records 
folder, it is noted that his weight was 143 lbs. in July 
1989, 135 lbs. in February 1991, and 136 lbs. in May 1991.  

The veteran underwent his separation examination in September 
1991.  Prior to the examination, the veteran reported that he 
felt great and he denied any history of eye, ear, nose, or 
throat trouble, chronic or frequent colds, severe tooth or 
gum trouble, sinusitis, hay fever, skin disease, 
tuberculosis, asthma, shortness of breath, pain or pressure 
in chest, chronic cough, frequent indigestion, stomach, 
liver, or intestinal trouble, recent gain or loss of weight, 
or frequent trouble sleeping.  Upon examination, the 
veteran's head, face, neck, scalp, nose, sinuses, mouth, 
throat, eyes, lungs, chest, abdomen, viscera, and skin (other 
than one scar) were normal, as were neurologic and 
psychiatric examinations.  A chest X-ray was normal.  The 
veteran's weight was 148 lbs.  His vision was 20/20 
bilaterally.  

In September 1991, the veteran sought treatment after 
complaining of a skin rash.  He stated that he had been seen 
before for this condition and that he had been given some 
skin cream which had not been helping.  The rash would itch 
and the only way to stop the itch was to make the rash bleed.  
Upon examination, the skin of the right axillary region was 
noted to have multiple erosions and mild redness but no sign 
of infection.  The assessment was rule out allergy to unknown 
allergen. 

The service medical records reflect that in September 1991, 
the veteran underwent a tine test for tuberculosis.  The 
results were positive, although when retested in October 
1991, the results were negative. 

The service medical records also include documents reflecting 
essentially normal and routine dental treatment between 1983 
and 1991.  These records do not reflect any complaints of or 
treatment for bloody gums. 

In March 1993, the veteran filed a claim concerning service 
connection for loss of hair, body rash, loss of weight, loss 
of some vision, bloody gums, insomnia, diarrhea, and 
"P.T.M.S."  He indicated that these symptoms all arose as a 
result of his service in the Gulf War.  

In October 1993, the veteran underwent a PTSD examination for 
VA purposes.  He reported that he was a sergeant while 
serving during the Gulf War, and was attached to a Forward 
Unit of Mobile Missile Launches, and was directly involved in 
the invasion of Iraq.  He described their maneuvers as 
"shoot and scoot."  His entire experience prior to combat 
involved living in the desert.  This was a very bad 
experience because the desert was a very unusual place to 
live and the veteran was a long way from home.  Following the 
war, he helped clean up parts of Kuwait.  He removed dead 
bodies (most of which were burned beyond recognition), marked 
live ammunition, and cleaned up debris near Kuwait City.  His 
unit also spent a lot of time cleaning their own equipment 
and packing their own supplies before returning to Germany.  

The veteran reported that following his return from the Gulf 
War, he experienced anger, violence, forgetfulness, problems 
concentrating, breathing difficulty, headaches, insomnia, and 
aching knees and elbows.  The veteran also noticed a rapid 
loss of hair and skin rashes over the ventral or flexor 
surfaces of his arms and legs.  Following this VA 
examination, the veteran was diagnosed as having major 
depression, single episode, severe without psychotic 
features, dysthymia, and a personality disorder not otherwise 
specified with obsessive and compulsive features.  

The veteran also underwent a visual examination for VA 
purposes in October 1993.  It was noted that he had been 
experiencing some blur in both of his eyes at a distance 
without his glasses on.  He had received glasses in January 
1993, but they were now broken.  There were no other reports 
of current ocular discomfort, visual field disorders, or 
acuity problems.  The veteran stated that in 1984, while 
serving in Korea, he was struck by a piece of wood in the 
head.  He was not sure if he sustained a concussion as a 
result, but he did notice a slight blur to his vision after 
this incident.  The veteran also reported that he had a 
concussion in 1986 and was hospitalized for two days.  There 
was no associated blurriness of his vision or other visual 
problems as a result.  In 1987, the veteran had a corneal 
abrasion, which resolved well.  The veteran was not sure in 
which eye this had occurred.  He also reported that he was 
short of breath.  Following an examination, the veteran was 
diagnosed as having compound hyperopic stigmatism with best 
corrected distance visual acuities of 20/20 in each eye; and 
an incidental finding of nasal and temporal pingueculae in 
the left eye.  The veteran's ocular health was noted be 
unremarkable bilaterally. 

The veteran also underwent a dental examination for VA 
purposes in October 1993.  He reported that his medical 
history was essentially normal until the Gulf War.  Between 
two to four months after the Gulf War, the veteran noticed 
bleeding of his gingiva from around the necks of the teeth, 
severe pain on chewing some foods, and clinching of teeth.  
Upon examination, all 28 teeth were very sensitive to 
percussion.  The gingiva around the necks of the teeth were 
slightly red.  The veteran's mouth was clean with only slight 
calculus and plaque.  The masseter muscle was extremely sore 
to touch.  The veteran was diagnosed as having gingivitis due 
to unknown cause and sore teeth and muscles due to clinching.  
The examiner noted that the cause of the clinching was 
unknown. 

By a December 1993 rating decision, the RO in Louisville, 
Kentucky, in pertinent part, denied service connection for 
PTSD, loss of vision, and bloody gums.  The claims concerning 
service connection for loss of hair, skin rash, weight loss, 
and diarrhea, were deferred. 

The veteran filed his notice of disagreement with this rating 
decision in February 1994.  The veteran asserted that these 
symptoms continued to exist and also stated that he had 
diarrhea every three days.  He continued to lose weight and 
could not sleep at night.  

In March 1994, a large number of VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that in October 1993, the veteran underwent a 
psychiatric hospitalization.  During the course of this 
hospitalization, the veteran reported he was in active combat 
in an artillery unit while in Saudi Arabia, and had seen 
shelling and a lot of dead people.  He started to have 
symptoms about four to six months after coming back from 
Saudi Arabia.  These symptoms included hair loss, rashes, 
poor sleep, trouble with sleep and concentration, and 
shortness of breath.  During his initial physical examination 
upon hospitalization, a rash under the veteran's right bicep 
was noted.  

These records also reflect that the veteran underwent an 
infectious disease consultation examination in October 1993.  
The veteran reported, in pertinent part, hair loss and a rash 
on his right arm and right groin.  The rash was itchy and 
painful, although the veteran stated that it waxed and waned.  
He claimed to have been bitten by sand flies.  Examination 
revealed four discrete, round, raised plaques on his abdomen, 
as well as alopecia.  The examiner concluded, in part, that 
alopecia seemed most consistent with either male pattern 
baldness (although there was no family history of this), or 
alopecia areata, which could have been associated with 
emotional stress or autonomic thyroid abnormality.  The 
examiner also included the following text in his report:

The combination of skin rash [and] 
eosinophilia suggests a parasitic 
infection with [a history] of fly 
bites[.]   Cutaneous larva migrans is a 
possibility, but the long duration of the 
complaints would seem to make this less 
likely.  Other possibility include fungal 
infection as well as [systemic lupus 
erythematosus], syphilis, etc. . . 

The veteran was also diagnosed as having PTSD during this 
October 1993 hospitalization.  These VA records also include 
a November 1993 dermatological consultation report, on which 
it was indicated that the veteran had "creeping eruptions" 
which were treated with liquid nitrogen.  The dermatologist 
concluded that additional treatment was not indicated.  The 
veteran underwent another psychological hospitalization in 
November 1993.  The report detailing this hospitalization 
indicates, in pertinent part, that the veteran was diagnosed 
as having, in pertinent part, a dermatological rash and PTSD.

The veteran underwent a general medical examination for VA 
purposes in April 1994.  He reported, in pertinent part, that 
one year before, he had a full head of hair.  Within one 
year's time, he had lost perhaps three quarters of his hair 
in a male patterned area.  Approximately three to four months 
after the Gulf War, a rash started on the veteran's chest and 
went to his right axilla; this rash had subsequently healed.  
It had also started on his groin, and now the veteran had one 
small lesion on his right groin.  The veteran also reported, 
in part, having insomnia, loss of appetite, and an upset 
stomach.  

Examination revealed that the veteran's weight was 151 lbs., 
and the veteran noted that his maximum weight in the prior 
year was 152 lbs.  There was no evidence of active rash on 
the veteran's axilla.  However, there were healed and de-
pigmented areas.  The active rash on his right groin was a 1-
1/2 cm. area of ingrown hairs and chronic excoriation.  There 
were no papules or macules, or other lesions in that area.  
The veteran had alopecia and there was no abnormality on the 
hair pull test.  The veteran wore corrective glasses and had 
no complaints.  Extraocular movement was intact, and pupils 
were equal and reactive to light.  Fundi were normal.  The 
veteran complained of a nonproductive cough since 1991, 
although he had never been treated for this.  The veteran did 
not cough once while being examined.  He had good air 
movement bilaterally with normal breath sounds.  There were 
no rales, wheezes, or rhonchi.  The veteran complained of 
occasional diarrhea, although he had not had any in the past 
several days.  He denied hematochezia or bright red blood per 
rectum.  His abdomen was soft, benign, nontender and 
nondistended, with normal bowel sounds and no 
hepatosplenomegaly.   

The veteran was diagnosed as having, in pertinent part, 
alopecia in the male pattern baldness distribution, with a 
worrisome short period of exacerbation (about one year).  The 
veteran was also diagnosed as having right groin rash which 
was probably folliculitis and chronic irritation.

In a June 1994 letter associated with the claims file in July 
1994, Miguel G. Suarez, Ph.D., asserted that he was treating 
the veteran for PTSD secondary to the Gulf War.  

In a June 1994 letter associated with the claims file in July 
1994, Maurice U. Charette, RN, MS, of the Veterans Center in 
Hartford, Connecticut, noted that the veteran had been 
undergoing therapy since February 1994, presumably for PTSD.  

By an October 1994 rating decision, the RO in Philadelphia, 
Pennsylvania, in pertinent part, denied service connection 
for PTSD, loss of vision, bloody gums, body rash, loss of 
weight, diarrhea, and a respiratory disorder. 

The veteran testified before a local hearing officer in July 
1995.  The veteran first described how he had served in the 
"Neutral Territory" between Saudi Arabia and Kuwait during 
the Gulf War.  He had seen a lot of dead bodies, burnt 
buildings, and destroyed cities.  The veteran also described 
a friendly fire incident at the borderline between Iraq and 
Kuwait.  The veteran did not know who fired, but the rounds 
came down very close, causing the veteran to grab his dog 
tags.  The veteran had gone through the Iraqi lines, where 
there had been foxholes dug, and he saw dead bodies.  The 
veteran also apparently had exposure to smoke from burning 
oil well fires.  The veteran and his company would set up 
tents in the evening and by morning, the tents would be 
covered in soot.  The veteran had "black" coming out his 
nose and mouth, although there was no blood at that time.  
The veteran used to blow his nose very hard, and black soot 
would come out.  This was common among the soldiers over 
there.  The veteran stated that he had gone into Iraq and had 
been in an area where there were burned out vehicles and 
bodies all over.  The veteran was apparently in one of the 
units that were going to set up artillery fire on Baghdad 
itself.   

The veteran had been told that his loss of hair resulted from 
stress.  No one else in his family had lost their hair.  The 
veteran's father died at age 65, and lost his hair five years 
before his death.  The veteran's recurrent skin rash began 
three months after he came back from Saudi Arabia.  It began 
in his groin and spread to his chest.  The diarrhea was also 
related to the stress.  The veteran had it about twice a 
week.  

Regarding his weight loss, the veteran testified that he was 
155 lbs. prior to the Gulf War, and that when he came back, 
he had lost approximately 35 lbs.  The veteran reported that 
his blurred vision had been caused from his exposure to 
smoke.  The veteran said that this had been diagnosed as 
astigmatism.  

The veteran stated that his skin rash had begun three months 
after his service in the Gulf.  It started under the right 
armpit and then moved to his chest, then down to his groin 
and ankle.  The rash lasted approximately six to seven 
months, although the one between his legs had lasted almost a 
year.  After being treated at the Newington VA hospital, it 
went away.  Although his chest was currently clear, the 
veteran was having breathing problems when walking, and he 
could not run like he once did.  He also had problems 
climbing stairs due to breathing difficulty.  Prior to going 
to the Gulf War, he had no problems at all.  The veteran 
reported that he was receiving Social Security disability 
benefits.

In an October 1994 letter associated with the claims file in 
July 1995, a VA physician stated, in pertinent part, that the 
veteran was in stable medical health until his return from 
the Gulf War.  After his return, the veteran began developing 
a "multitude" of medical symptoms ranging from breathing 
difficulty, rashes, and insomnia.  The VA physician concluded 
that the veteran was quite vulnerable to stressors, which 
resulted in his rapidly decompensating mental state.  It was 
recommended that the veteran avoid any further stressors such 
as attending a court hearing or traveling long distance, 
until his mental and physical states were more stable.

In another letter from this VA physician dated in June 1995, 
it was noted that the veteran was being treated for PTSD 
"relating to the Gulf War."  

In a May 1995 letter, Mr. Charette of the Vet Center in 
Hartford noted that the veteran condition to seek therapy for 
PTSD.  It was further noted that "after some frightening 
months in Korea," the veteran experienced traumatic events 
during the Gulf War.  These events included artillery and 
Scud missile rounds landing close to his position, 
sandstorms, frequent accidents, and seeing destroyed towns 
and bodies being consumed by fire.  

In April 1996, treatment records from the Hartford Vet Center 
were associated with the claims file.  These records reflect 
outpatient treatment for PTSD from June 1994 through 
September 1995.  

In April 1996, medical records from the offices of Arlen 
Lichter, M.D., were associated with the claims file.  These 
records reflect, in pertinent part, that in January 1996, Dr. 
Lichter examined the veteran.  The veteran reported that he 
had a skin rash which developed during the Gulf War and that 
still periodically flared up.  The veteran also reported, in 
part, sleep disturbance.  He denied any bladder or bowel 
complaints, recent significant weight change, cough, or 
peripheral edema.  He occasionally felt somewhat short of 
breath, though he stated that was possibly due to anxiety.  
On examination, the veteran was well built and in no acute 
distress.  

In May 1996, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that in March 1995, the veteran sought treatment for a 
four month history of rash on his groin.  The rash itched and 
was beginning to spread.  Examination revealed a red, well 
demarcated rash on the right thigh.  The diagnostic 
impression was fungal dermatitis.  The veteran was treated 
for resolving fungal dermatitis on his right thigh and groin 
area subsequently in March 1995.  In June 1995, the veteran 
sought treatment after reporting a rash and itching lesions 
on his thigh and abdomen.  Examination revealed a lesion on 
the right abdomen and lesion on the inner thigh.  The 
diagnostic impression was possible leishmaniasis, eczema.  
The veteran was examined by a dermatologist subsequently in 
June 1995.  Following an examination, the impression was 
eczema on abdomen and left thigh, and remnant tinea on right 
thigh.  These records also reflect that the veteran sought 
outpatient treatment for vision problems in October 1995.

In June 1996, the RO wrote to the veteran and advised him 
about the types of medical and nonmedical evidence he could 
submit in support of his claims.

Subsequently in June 1996, medical records from the office of 
Lewis Parker, M.D., were associated with the claims file.  
These records reflect that during a March 1996 examination, 
it was noted that the veteran had a rash on the inside of his 
right arm and between his legs.  He also reported having 
"lots of diarrhea" approximately two to three months after 
returning from the Gulf War.  

In July 1996, the veteran's representative submitted 
additional evidence in support of the veteran's claim.  This 
evidence includes a written statement from the veteran's 
brother dated in June 1996.  In this statement, the veteran's 
brother stated that he had decided to contact his congressman 
because his brother had been physically and mentally affected 
by the Gulf War, and no one was helping him.  In March 1994, 
the veteran's brother found the veteran to be "totally 
changed" in his physical appearance, and even worse in his 
mental and emotional attitude.  The physical changes observed 
included loss of hair and a "strange rash condition."  
While the veteran's brother noted that he was not in the 
medical field, he could tell that something was wrong after 
the veteran's return from the Gulf War.

The veteran's representative also submitted private medical 
records from Hartford Hospital in Hartford, Connecticut.  
These records reflect, in pertinent part, that the veteran 
underwent a dermatology examination after which the papules 
on his right medial thigh were assessed to be fungal 
dermatitis.  During an examination in December 1994, it was 
noted that the veteran had had chronic dermatitis on the left 
medial thigh for approximately one year.  An examination 
revealed several plaques on the right medial upper thigh.  
The assessment was, in part, probable tinea corporis.

Finally, the veteran's representative submitted a 
"Physiatric Consultation" report dated in January 1996 and 
completed by Arlen Lichter, M.D.  Dr. Lichter noted, in 
pertinent part, that during the consultation, the veteran 
reported that his skin rash began during the Gulf War and 
periodically flared up.  He denied any bladder or bowel 
complaints, recent significant weight change, or cough.  He 
periodically felt somewhat short of breath, though the 
veteran stated that this may have been due to anxiety.  In 
June 1996, duplicative medical records were received from the 
offices of Dr. Lichter.

In July 1996, the RO wrote to the veteran and asked him if he 
had participated in a Persian Gulf Health Registry 
Examination.    

The veteran underwent a joint examination for VA purposes in 
August 1996.  It was noted, in pertinent part, that the 
veteran had no rash or hyperpigmentation.  His weight was 156 
lbs.  His pupils were equally reactive to light and 
accommodation, and his extraocular muscles were intact.  
There were normal oral mucosa and no mouth ulcers.  The 
veteran's lungs were clear to auscultation and percussion 
bilaterally.  There were normal bowel sounds and the abdomen 
was soft with no tenderness or organomegaly.  

Subsequently in August 1996, medical records from the offices 
of Dr. Parker were associated with the claims file.  These 
records do not reflect any treatment related to the symptoms 
for which the veteran is seeking service connection.  

II.  Analysis

A.  Claims concerning an undiagnosed illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims [herein referred to as "the 
Court"] issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War, from December 1990 
to April 1991.  


A. Hair loss

The veteran's claim concerning service connection for hair 
loss as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  Although he has complained of 
accelerated hair loss since his service in the Gulf War, 
there has been no evidence submitted of a nexus between these 
symptoms and any undiagnosed illness.  Indeed, it appears 
that the veteran's hair loss has been diagnosed as alopecia 
of a male pattern baldness variety. 

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his symptoms of hair loss to an undiagnosed 
illness, as opposed to alopecia or any other clinically 
diagnosed condition.  Thus, the veteran's claim concerning 
service connection for hair loss as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  

B. Bloody gums

The veteran's claim concerning service connection for bloody 
gums as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  Although he has complained of 
bleeding gums since approximately four months after his 
service in the Gulf War, there has been no evidence submitted 
of a nexus between these symptoms and any undiagnosed 
illness.  Indeed, it appears that the veteran's bloody gums 
have been diagnosed as gingivitis (as reflected by the 
October 1993 dental examination).  Although the examiner 
appeared to conclude that this clinically diagnosed 
gingivitis was "due to unknown cause," this is not 
equivalent to an opinion that the veteran's bloody gums were 
due to an undiagnosed illness.  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his bloody gums to an undiagnosed illness, 
as opposed to gingivitis or any other clinical diagnosis.  
Thus, the veteran's claim concerning service connection for 
bloody gums as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  

C. Skin rash

The veteran's claim concerning service connection for skin 
rash as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  Although he has complained of 
skin rash, particularly on his groin and upper arms, since 
his service in the Gulf War, there has been no evidence 
submitted of a nexus between these skin symptoms and any 
undiagnosed illness.  Indeed, it appears that the veteran has 
been diagnosed, by a variety of physicians, as having the 
following skin conditions: probable folliculitis, fungal 
dermatitis, possible leishmaniasis, eczema, and tinea 
corporis, among others.  Although the infectious diseases 
examiner in October 1993 speculated that the veteran's skin 
condition may have resulted from a parasitic infection due to 
fly bites, this same examiner appeared to conclude that the 
veteran's skin condition was possible cutaneous larva 
migrans, possible fungal infection, possible systemic lupus 
erythematosus, or possible syphilis.  In any case, this 
medical record does to provide evidence of any nexus between 
the veteran's skin symptoms and an undiagnosed illness. 

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his skin rash to an undiagnosed illness, as 
opposed to a clinically diagnosed skin condition.  Thus, the 
veteran's claim concerning service connection for skin rash 
as a chronic disability resulting from an undiagnosed illness 
is not well grounded.  

D. Loss of weight

The veteran has essentially claimed that he has lost 
approximately 35 lbs. since his discharge after the Gulf War, 
and that this weight loss is a chronic disability resulting 
from an undiagnosed illness.  The Board notes that at a June 
1990 examination, the veteran's weight was 140 lbs., while it 
was 135 lbs. in February 1991.  In the month following the 
veteran's return for the Gulf War, his weight was 136 lbs.  
By the time of the veteran's separation examination in 
September 1991, his weight had risen to 148 lbs.  During the 
April 1994 VA general medical examination, his weight was 151 
lbs., and the veteran reported that his maximum weight the 
year before was 152 lbs.  By the time of his VA joints 
examination in August 1996, the veteran's weight was 156 lbs.  
Clearly, the medical evidence reflects that, since the Gulf 
War, the veteran has steadily gained weight.  In any case, 
there are no objective indications of a chronic disability 
resulting from weight loss.  Thus, the veteran's claim 
concerning service connection for loss of weight as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  

E. Loss of vision

The veteran's claim concerning service connection for loss of 
vision as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  Although he has complained of 
some loss of vision since his service in the Gulf War, there 
has been no evidence submitted of a nexus between any such 
symptoms and any undiagnosed illness.  Indeed, it appears 
that the veteran's vision loss, such as it is, has been 
diagnosed as compound hyperopic astigmatism (as indicated by 
the October 1993 examination for VA purposes).   

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his loss of vision to an undiagnosed 
illness, as opposed to compound hyperopic stigmatism or any 
other clinically diagnosed condition.  Thus, the veteran's 
claim concerning service connection for loss of vision as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  

F. Diarrhea

The veteran's claim concerning service connection for 
diarrhea as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  Although he has 
complained of having had diarrhea for approximately two to 
three months after his service in the Gulf War, there has 
been no evidence submitted of a nexus between these reported 
symptoms and any undiagnosed illness. 

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his reported symptoms of diarrhea to an 
undiagnosed illness, as opposed to a clinically diagnosed 
condition.  Thus, the veteran's claim concerning service 
connection for diarrhea as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  

G.  Respiratory symptoms

The veteran's claim concerning service connection for 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  Although the 
veteran has complained of having had shortness of breath and 
difficulty climbing stairs and running since his service in 
the Gulf War, there has been no evidence submitted of a nexus 
between these reported symptoms and any undiagnosed illness. 

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his reported respiratory symptoms to an 
undiagnosed illness, as opposed to a clinically diagnosed 
condition.  Thus, the veteran's claim concerning service 
connection for respiratory symptoms as a chronic disability 
resulting from an undiagnosed illness is not well grounded.

I.  General conclusion

The claims file indicates that the veteran may be in receipt 
of Supplemental Social Security disability payments.  The 
Court has held that the VA has a duty to attempt to secure 
all records of the Social Security Administration (SSA) 
regarding the veteran's rating of unemployability for SSA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  However, as noted above, the duty arises only when a 
well grounded claim has been submitted.  See 38 U.S.C.A. 
§ 5108 (West 1991); see also Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Therefore, the Board does not find that a remand of 
these claims for purposes of obtaining SSA records is 
warranted.

If claims are not well grounded, the Board does not have 
jurisdiction to adjudicate them.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the veteran's claims concerning service 
connection for hair loss, bloody gums, skin rash, loss of 
weight, loss of vision, diarrhea, and respiratory symptoms, 
all as chronic disabilities resulting from an undiagnosed 
illness, are denied.


B.  Claim concerning PTSD 

As noted above, the threshold question is whether the veteran 
has met his initial burden of presenting a well grounded 
claim.  If he has not, then the claim must fail, and there is 
no further duty to assist in the development of the claim.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

For a well grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

In this case, the veteran has submitted lay evidence of in-
service stressors, he has a medical diagnosis of the 
disability, and a number of physicians have appeared to 
relate the diagnosed PTSD to at least some of the alleged in-
service stressors which occurred during the Gulf War.  
Subject to the Remand section below, the veteran's claim 
concerning service connection for PTSD is well grounded.

ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for hair loss as a chronic disability 
resulting from an undiagnosed illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for bloody gums as a chronic disability 
resulting from an undiagnosed illness.

A well grounded claim not having been submitted, entitlement 
to service connection for skin rash as a chronic disability 
resulting from an undiagnosed illness.

A well grounded claim not having been submitted, entitlement 
to service connection for loss of weight as a chronic 
disability resulting from an undiagnosed illness.

A well grounded claim not having been submitted, entitlement 
to service connection for loss of vision as a chronic 
disability resulting from an undiagnosed illness.

A well grounded claim not having been submitted, entitlement 
to service connection for diarrhea as a chronic disability 
resulting from an undiagnosed illness.

A well grounded claim not having been submitted, entitlement 
to service connection for respiratory symptoms as a chronic 
disability resulting from an undiagnosed illness.

The claim concerning service connection for PTSD is well 
grounded.  The appeal is granted to this extent subject to 
the following remand directions of the Board. 


REMAND

The veteran's claim concerning service connection for PTSD is 
well grounded.  However, additional development is warranted 
before a final determination of this claim can be made. 

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The revised regulation provides as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As indicated above, the claims folder reflects that the 
veteran has been diagnosed as having PTSD by at least one 
medical doctor.  To properly evaluate the veteran's claim and 
determine whether he actually has PTSD, the Board finds that 
an attempt to verify the veteran's stressors is warranted.

The veteran has asserted that he served in the "Neutral 
Territory" between Saudi Arabia and Kuwait during the Gulf 
War.  He had seen a lot of dead bodies, burnt buildings, and 
destroyed cities.  The veteran has also described a friendly 
fire incident at the borderline between Iraq and Kuwait, in 
which rounds came down very close, causing the veteran to 
grab his dog tags.  The veteran has stated that he had gone 
into Iraq and been in an area where there were burned out 
vehicles and bodies all over.  The veteran was apparently in 
one of the units that were going to set up artillery fire on 
Baghdad itself.   

After permitting the veteran the opportunity to provide more 
details about his alleged stressors, the RO should contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to assist in verifying these stressors.  The Board 
acknowledges that some of the discrepancies in the record may 
make any request for USASCRUR confirmation difficult.  
Nevertheless, although the veteran has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, the VA should be responsible for attempting 
to provide or obtain the material.  Murphy V. Derwinski, 1 
Vet. App. 78, 82 (1990).

The Board notes that the veteran has indicated that he had 
been receiving disability compensation from the SSA.  The 
administrative decision, examination report(s) and other 
underlying medical records used as a basis to grant any such 
benefits should be obtained from the SSA.  In Hayes v. Brown, 
9 Vet. App. 67 (1996), the Court held that as part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the SSA and to 
give that evidence appropriate consideration and weight.  In 
this case, such records may prove relevant to the veteran's 
claim concerning service connection for PTSD.  

The RO should also obtain any additional treatment records of 
the veteran since May 1996, when the records reflecting VA 
treatment were last received.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  Moreover, if any service stressor is 
verified, a current VA examination, to diagnose or rule out 
PTSD under the criteria of DSM-IV, is warranted. 

With regard to the veteran's claim for pension, the case is 
not ripe for appellate review as will be explained further 
below.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Any pertinent medical records from VA 
medical facilities, documenting treatment 
of the veteran for PTSD subsequent to May 
1996, should be obtained and made of 
record.  These should include all such 
records from the Newington VAMC and the 
Hartford VA Hospital. 

2.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for PTSD since May 1996.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file. 

3.  The RO should also request, from the 
SSA, the administrative decision, 
examination report(s) and other 
underlying medical records relied upon in 
granting the veteran Supplemental Social 
Security benefits.  Once obtained, all 
documents must be permanently associated 
with the claims folder.

4.  The RO should afford the veteran with 
one more opportunity to provide details 
regarding the alleged stressors he 
experienced during the Gulf War.  Most 
importantly, the veteran should be asked 
to provide any additional information to 
verify the claimed stressors, to include 
names of individuals affected, dates of 
the incidents, the unit to which he was 
assigned at the dates of the incidents 
and the unit to which any involved party 
was assigned, and whether the incidents 
were reported and to whom.

5.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of the veteran's 
alleged stressors.  This summary and all 
other documentation relevant to the 
stressor element of the PTSD claim should 
be sent to the USASCRUR, which should be 
requested to research and attempt to 
verify the veteran's stressors as 
detailed above.  A copy of this Remand 
decision should also be provided.  Any 
additional sources of search recommended 
by USASCRUR should be pursued.

6.  If, and only if, any service stressor 
is verified (or the veteran is found to 
have engaged in combat), he should be 
afforded a special VA psychiatric 
evaluation by a VA psychiatrist.  The 
examiner must be provided a list of the 
verified stressors.  The claims file must 
be made available to and be reviewed by 
the examiner before the examination.

a.  The examination is to be 
conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV), and all 
appropriate studies are to be 
performed. 

b.  The examiner should determine if 
the veteran has PTSD.

c.  If the examiner believes that 
PTSD is the appropriate diagnosis, 
he or she must specify the evidence 
relied upon to determine the 
existence of the stressors and 
specifically identify which verified 
stressors identified by the RO are 
responsible for that conclusion.  

d.  The examiner should reconcile 
any diagnosis and/or conclusion(s) 
that conflict with those previously 
made regarding the veteran's 
psychiatric condition, and provide 
detailed reasons for any 
disagreement.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

8.  The RO should determine if a well-
grounded claim for pension benefits has 
been submitted.  In Vargas-Gonzalez v. 
West, 12 Vet.App. 321 (1999), the United 
States Court of Appeals for Veteran's 
Claims held that a well grounded claim 
for pension benefits requires qualifying 
wartime service; evidence of income which 
does not exceed the statutory limit; and 
evidence of permanent and total 
disability productive of unemployability.  
Medical evidence is necessary for the 
third requirement.  In this case, it does 
not appear that there is information of 
record concerning the veteran's income.  
He thus must complete a VA pension 
application as to his income.  

If a well grounded claim for pension has 
been submitted, the RO should review this 
issue with attention directed to several 
cases that have been decided by the Court 
which significantly impact the issue of 
non-service-connected pension.  In 
Roberts v. Derwinski, 2 Vet.App. 387, 390 
(1992), it was held, in part, that each 
disability in a pension case must be 
assigned a percentage rating, and that 
the VA should discuss the diagnostic 
codes involved in the claim.  In Brown v. 
Derwinski, 2 Vet.App. 444, 446-47 (1992), 
it was held that a pension claim must be 
considered under both the average person 
standard and the unemployability 
standard.  See also Talley v. Derwinski, 
2 Vet.App. 282 (1992) with regard to 
pension benefits.  The RO should 
determine all existing disabilities, make 
sure current medical records have been 
obtained and schedule the veteran for 
examination(s) to determine the severity 
of each disability.  The examiner(s) must 
provide detailed medical findings to 
permit each disability to be rated in 
accordance with the criteria found in the 
rating code.  Thereafter, the pension 
issue should be reconsidered, in 
accordance with Court precedent.

With regard to the veteran's psychiatric 
disability, the Board notes that the 
psychiatric rating criteria of the VA 
Schedule for Rating Disabilities were 
revised effective November 7, 1996 
(currently under 38 C.F.R. § 4.130 
(1999)).  In this case, the change in 
rating criteria may affect the basis upon 
which an evaluation is assigned for the 
veteran's psychiatric disability and in 
turn affect the determination of 
entitlement to non-service-connected 
pension benefits.  Consideration of the 
old and revised regulations pertaining to 
psychiatric disabilities should be 
applied to the veteran's case.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  In 
Karnas, the Court indicated that when a 
law or regulation changes after a claim 
has been filed, but before the 
administrative or judicial appeal process 
has been concluded, the version most 
favorable to the veteran generally 
applies.  However, the revised criteria 
may not be applied prior to when the 
regulation became effective.  The 
Supplemental Statement of the Case on 
this issue must contain the appropriate 
rating criteria for each existing 
disability.

9.  When the above developments 
pertaining to the PTSD issue have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case.  This must contain the 
latest regulations concerning service 
connection for PTSD.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information.  No inference should 
be drawn regarding the final disposition of the veteran's 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

